Name: 79/453/EEC: Commission Decision of 27 April 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Varian vacuum system Leed/Auger/RFA, type 981-2001 A2/B1' with accessories
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-05-11

 Avis juridique important|31979D045379/453/EEC: Commission Decision of 27 April 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Varian vacuum system Leed/Auger/RFA, type 981-2001 A2/B1' with accessories Official Journal L 116 , 11/05/1979 P. 0027 - 0027 Greek special edition: Chapter 02 Volume 7 P. 0210 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 27 APRIL 1979 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' VARIAN VACUUM SYSTEM LEED/AUGER/RFA , TYPE 981-2001 A2/B1 ' WITH ACCESSORIES ( 79/453/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 26 OCTOBER 1978 , THE DANISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' VARIAN VACUUM SYSTEM LEED/AUGER/RFA , TYPE 981-2001 A2/B1 ' WITH ACCESSORIES , FOR RESEARCH ON THE SURFACE PHYSICS OF SOLID SUBSTANCES , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 29 MARCH 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION TOGETHER WITH ITS ACCESSORIES CONSTITUTES A SYSTEM FOR SURFACE ANALYSIS ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE ULTRA-HIGH VACUUM IT CAN ATTAIN AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO PURE SCIENTIFIC RESEARCH ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF BEING USED FOR THE SAME PURPOSES IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES IN PARTICULAR TO THE SYSTEM OF ANALYSIS ' LAS 2000 ' MANUFACTURED BY RIBER SA , 22 BIS , BOULEVARD DE L ' HOPITAL STELL , 92503 RUEIL MALMAISON , FRANCE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' VARIAN VACUUM SYSTEM LEED/AUGER/RFA , TYPE 981-2001 A2/B1 ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 27 APRIL 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION